DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Notes
Claim 17 is erroneously marked as “withdrawn” in the latest claim set.
Please note the examiner in charge of this application has changed.
Response to Appeal Brief
In view of the Appeal Brief filed on 6/16/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/HUMERA N. SHEIKH/           Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                             

Information Disclosure Statement
The information disclosure statement filed 7/29/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL Ref# CA was not provided with the filing. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Objections
Claims 3-4 and 7-8 are objected to because of the following informalities: claims 3-4 are not complete sentences. For example, the claims could be written as “the barrier is sufficient to resist erosion”. 
Claim 7 recites “Ta205” and “Ta02” which should be “Ta2O5” and “TaO2” respectively.
In claim 8, tantalum is capitalized. Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitation: “the improvement comprising an alumina-free coating comprising a tantalum compound barrier…sufficient to resist erosion…” It is not clear whether the property of being “sufficient to resist erosion…” attaches to the tantalum compound barrier or the alumina-free coating. For purposes of examination, the latter is presumed. Dependent claims 2 and 5-17 depend from claim 1 and are indefinite for the same reason.
Claim 7 recites “tantalum boride (TaB2)”, “tantalum hafnium carbide (Ta4HfC5)”, and “tantalum nitride (TaN)”. These recitations are all indefinite because the chemical compounds appearing in the parentheses are narrower in scope than the general names recited. Specifically, “tantalum boride” can refer to TaB2 or TaB, “tantalum hafnium carbide” refers to compounds having the general formula “TaxHfy-xCy” and “tantalum nitride” refers to nitrides of tantalum ranging stoichiometrically from Ta2N to Ta3N5.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the narrower recitation will be adopted.
Claim 8 recites “the silicate compound is fumed silica (SiO2)”. This limitation is indefinite because the chemical formula SiO2 is broader than the term “fumed silica”. Thus, it is unclear whether the scope of the claim encompasses fumed silica or the more broadly recited SiO2. For purposes of examination, SiO2 is disregarded.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 3 and 4 recite “wherein the barrier sufficient to resist erosion at temperatures in excess of []°C”. However, claim 1, from which claims 3-4 depend, states “sufficient to resist erosion at temperatures in excess of 1000°C in the presence of hydrochloric acid”. Claims 3-4 do not require that the property of being erosion resistant is present with respect to hydrochloric acid and thereby fail to further limit claim 1 by broadening the erosion resistant environment previously established. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Medvedovski (US 2016/0108512) discloses a tantalum compound coating on a metal substrate (¶ 64). There is a lack of expectation of success in applying a tantalum coating for a metal substrate to a glass substrate, there is no motivation to apply such a coating to resist erosion by hydrochloric acid at high temperature, and Medvedovski can be considered non-analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/XIAOBEI WANG/Primary Examiner, Art Unit 1784